Citation Nr: 1024321	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1989 to March 
1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This case was previously before the 
Board in December 2009 when it was remanded to schedule the 
appellant for a Board hearing.  

In May 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.  Thus, the Board finds that the RO 
substantially complied with the mandates of the December 2009 
remand and will proceed to adjudicate the appeal.  See Dyment 
v. West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In May 2010, the Board received a private audiological 
evaluation report dated in November 2009.  The Board notes 
that VA regulations require that pertinent evidence submitted 
by the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant or representative.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  In a written statement 
dated in May 2010, the appellant waived RO consideration of 
the new evidence.  Thus, the Board finds no prejudice to the 
appellant in proceeding to adjudicate this appeal.


FINDINGS OF FACT

1. The appellant is competent to report having experienced 
tinnitus since service, and the evidence of record 
establishes that such statement is credible.

2.  The evidence of record indicates that the appellant's 
bilateral tinnitus is related to her military service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The appellant's claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009); Mlechick v. Mansfield, 503 F.3d 1340 
(2007).

II.  Service Connection

The appellant has asserted that she incurred bilateral 
tinnitus as a result of in-service exposure to hazardous 
noise.  For the reasons that follow, the Board concludes that 
service connection is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A May 2008 VA examiner diagnosed the appellant with constant, 
bilateral tinnitus.  Therefore, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met for the tinnitus claim.

In evaluating the second element of service connection, that 
of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. 
§ 3.303(a) provide that due consideration shall be given to 
the places, types, and circumstances of a Veteran's service 
as shown by her service record, the official history of each 
organization in which she served, her medical records, and 
all pertinent medical and lay evidence.   In the May 2008 VA 
examination, the appellant reported that she was exposed to 
loud noises while working on communication and navigation 
electronics on aircraft during service.  The appellant's DD 
Form 214 indicates that her military occupation (MOS) was an 
aviation electronics technician (AT).  In a June 2009 
statement, the appellant claimed that her tinnitus was caused 
by her exposure to the loud noise of jet aircraft engines as 
well as external power units that emitted high pitched noise.  
In the May 2010 Board hearing, the appellant stated that one 
of her jobs was to turn on the APU units to power the plane.  
She noted that she had headgear, but when she would get 
sweaty during the day, it would flop around on her head.  She 
reported that she always worked on the flight line on planes.  
(See May 2010 hearing transcript at page 3.)  She denied 
exposure to loud noise after service, and reported that she 
was a housewife following service.  (See May 2010 hearing 
transcript at page 5.)  The Board notes that the appellant 
can attest to factual matters of which she had first-hand 
knowledge, such as experiencing pain in service and 
witnessing events.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The appellant's assertion that she was 
exposed to loud noise while working on aircraft is consistent 
with her MOS as an aviation electronics technician.  Based on 
the appellant's report of her history, the Board finds the 
appellant was likely exposed to loud noise in service.  
However, for service connection to be granted, medical 
evidence must show that the appellant has a current chronic 
disability that is medically attributed to service.   

The appellant's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of 
tinnitus.  A January 1989 medical examination report for 
induction into service indicated the appellant's ears were 
normal.  In a January 1989 Report of Medical History, the 
appellant denied having ear, nose, or throat trouble.  A 
March 1993 medical examination report for separation from 
service also indicated the appellant's ears were normal.  On 
a March 1993 report of medical history, the appellant denied 
having ear, nose, or throat trouble or hearing loss.  

The appellant told the May 2008 VA examiner that her tinnitus 
had been noticeable for several years.  The May 2008 VA 
examiner noted that appellant was uncertain as to the date of 
onset of tinnitus.  In a July 2008 notice of disagreement, 
the appellant stated that she could not remember the exact 
date the tinnitus started.  At the May 2010 Board hearing, 
the appellant indicated that she had experienced tinnitus 
since service, but she would not have noticed the tinnitus 
until after service because she lived on a base and was 
constantly hearing jet noise.  The appellant stated that she 
first noticed the ringing in her ears right immediately after 
she left service.  The appellant is competent to comment on 
her symptoms, such as ringing in her ears.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 
appellant may also report whether her symptoms have been 
continuous since service.  The Board finds that the 
appellant's account of acoustic trauma during service is 
credible and consistent with the circumstances of her 
service.  See 38 U.S.C.A. § 1154(a).  The Board further finds 
the appellant's claim of having experienced tinnitus since 
active service to be credible.  Although there is no 
contemporaneous medical evidence of tinnitus in service or 
shortly thereafter, the absence of any corroborating medical 
evidence supporting her assertions, in and of itself, does 
not render her statements incredible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, 
the absence of findings is not synonymous with negative 
findings.  Therefore, the appellant's statements indicate a 
continuity of symptomatology of tinnitus since service.  

The claims folder contains three medical opinions evaluating 
whether there is a nexus between the appellant's current 
tinnitus and her exposure to loud noise in service.  The May 
2008 VA examiner opined that it was less likely as not that 
the appellant's tinnitus is a result of acoustic trauma from 
noise during military service.  The VA examiner's opinion was 
based on a review of the appellant's claims folder and the 
appellant's report of her history.  The VA examiner noted the 
time lapse between service dates and the claim of tinnitus 
and the appellant's uncertainty as to the onset date of 
tinnitus in her rationale for the opinion.  The VA examiner 
also noted that the appellant currently has normal hearing in 
the rationale, which is irrelevant to the tinnitus claim.

In contrast, in an April 2009 medical opinion, J.O., M.D., 
opines that the appellant's tinnitus is possibly related to 
her past military career.  The opinion indicates that the 
appellant suffers from chronic tinnitus which has been long 
standing for several years.  J.O. notes that the appellant 
was an electronics technician in the Navy, worked closely 
with planes, and had apparently had some exposure to loud 
noises in this line of work.  

A November 2009 Report of Audiological Evaluation by V.B., 
M.A.T., a Clinical Audiologist, reflects that the appellant 
reported intermittent, bilateral, high-pitched tinnitus that 
began a number of years ago.  The appellant reported that, in 
recent years, the tinnitus occurred more often.  V.B. opined 
that the presence of significant tinnitus is evidence of some 
damage to hair cell structure in the cochlea, very likely 
from significant exposure to jet engine noise during her 
military service.  

In this case, the Board finds that the evidence of record is 
in equipoise as to the matter of whether the appellant's 
tinnitus is a result of her military service.  The appellant 
has a current diagnosis of bilateral tinnitus and was exposed 
to loud noise in service.  As noted above, the May 2008 VA 
examiner found the late onset of the appellant's tinnitus and 
her uncertainty as to the exact date of onset indicative of a 
lack of medical nexus.  However, V.B., a Clinical 
Audiologist, and J.O., M.D., a family physician, both found 
that the appellant's tinnitus was related to her exposure to 
noise in the military.  Additionally, at the May 2010 Board 
hearing, the appellant indicated that her tinnitus began in 
service.  The May 2008 VA examiner had noted that the 
appellant was uncertain as to the exact date of onset of her 
tinnitus.  In the Board hearing, the appellant explained that 
she definitely noticed tinnitus right after military service.  
She stated that she would not have noticed the tinnitus 
earlier because she lived on the base and was constantly 
hearing jet noise.  The Board finds that the appellant's 
statements are consistent and credible.  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In light of the positive opinions from 
V.B. and J.O. and the appellant's testimony that she has had 
tinnitus since service, balanced with the lack of in-service 
treatment or complaint of tinnitus until many years after 
service and the negative May 2008 VA opinion, the Board finds 
the evidence is in equipoise.  With resolution of doubt in 
favor of the appellant, the Board concludes that service 
connection is warranted for bilateral tinnitus.       


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


